 1   AARON D. FORD
     Attorney General
 2   CARRIE L. PARKER (Bar No. 10952)
     Deputy Attorney General
 3   KEVIN A. PICK (Bar No. 11683)
     Senior Deputy Attorney General
 4   State of Nevada
     Office of the Attorney General
 5   5420 Kietzke Lane, Suite 202
     Reno, NV 89511
 6   (775) 687-2110
     (775) 688-1822 (fax)
 7   Email: cparker@ag.nv.gov
              kpick@ag.nv.gov
 8   Attorneys for Defendant, State of Nevada,
     ex rel. its Department of Transportation
 9
10                           UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA
12   JENNIFER KUKLOCK,
13              Plaintiff,                             Case No. 3:19-cv-00369-LRH-CLB
14   vs.
15   STATE OF NEVADA, ex rel. its                             STIPULATION AND ORDER
     DEPARTMENT OF TRANSPORTATION,                           EXTENDING TIME TO FILE
16                                                          STIPULATION FOR DISMISSAL
                Defendant.
17
18
19          Defendant, STATE OF NEVADA, ex rel. its DEPARTMENT OF TRANSPORTATION
20   and Plaintiff, JENNIFER KUKLOCK, by and through respective counsel, file this Stipulation
21   and Order Extending Time to File Stipulation for Dismissal, pursuant to the Order Granting
22   Joint Notice of Settlement of Case and Stipulated Order Vacating Settlement Conference (ECF
23   No. 59).
24          The parties hereby stipulate and agree to request a 30-day extension of time, up to and
25   including August 12, 2021, to file a Stipulation for Dismissal in this action. At this time, the
26   parties have agreed to a fully executed settlement agreement and release and are presently
27   waiting for the issuance and transmittal of the settlement proceeds, which the parties anticipate
28   will be complete within the next 30 days. On that basis, the parties jointly stipulate and agree to

                                                        1
 1   request that the Court grant an enlargement of time to facilitate the exchange of the settlement
 2   proceeds.
 3          This is the first request for such an extension by the parties, and the parties submit that
 4   the request is made in good faith and not for the purpose of delay.
 5     DATED this 12th of July, 2021.                   DATED this 12th of July, 2021.
 6     LAW OFFICE OF MARY F. CHAPMAN,                   AARON D. FORD
       LTD.                                             Attorney General
 7
 8     By: /s/ Mary F. Chapman                          By: /s/ Carrie L. Parker
           Mary F. Chapman, Esq.                            Carrie L. Parker
 9         Nevada Bar No. 6591                              Deputy Attorney General
10         8440 W. Lake Mead Blvd., Suite 203               Nevada Bar No. 10952
           Las Vegas, NV 89128                              Kevin A. Pick
11         (702) 202-4223                                   Senior Deputy Attorney General
           Attorneys for Plaintiff                          Nevada Bar No. 11683
12                                                          5420 Kietzke Lane, Suite 202
13                                                          Reno, Nevada 89511
                                                            (775) 687-2110
14                                                          Attorneys for Defendant
15
16
17
18
            ORDER
19
            IT IS SO ORDERED.
20
21
            _____________________________
22          United States Magistrate Judge

23
                         July 12, 2021
            Dated: _______________________
24
25
26
27
28

                                                        2
